Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2020

                                     No. 04-19-00891-CV

                                      WEBB COUNTY,
                                        Appellant

                                               v.

 Juan C. Garcia LINO, Individually and as Representative of the Estates of Suleika R. Fonseca
                 Saldivar, Deceased and Alessandra Juliette Garcia, Deceased,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA000356D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
       In this accelerated appeal, the reporter’s record was due on January 6, 2020. See TEX. R.
APP. P. 35.1(b). On the due date, court reporter Ana L. Alcantar filed a notification of late
record. She indicated her other duties have precluded her from working on the record, and she
requested an extension of time to file the reporter’s record until January 27, 2020.
        The request is GRANTED IN PART. The reporter’s record is due on January 16, 2020.
See id. R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court